Citation Nr: 0307829	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954.

In an April 1993 decision the Board of Veterans' Appeals 
(Board) denied the veteran's claim of entitlement to service 
connection for hearing loss.  In February 2000 the veteran 
again claimed entitlement to service connection for hearing 
loss.  In an October 2000 decision the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the RO) 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of the October 2000 RO decision.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for hearing loss in April 1993.

2.  The evidence submitted subsequent to the April 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's hearing 
loss was caused by an in-service disease or injury, and it 
must be considered in order to fairly decide the merits of 
his claim.

3.  The medical evidence of record is in equipoise as to 
whether the veteran's currently diagnosed hearing loss was 
caused by noise exposure in service.




CONCLUSIONS OF LAW

1.  The April 1993 Board decision denying entitlement to 
service connection for hearing loss is final; new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 20.1100 (2002).

2.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss.  In essence, he contends that his current 
hearing loss was caused by exposure to jet engine noise while 
participating in a study of the effect of jet engine noise on 
hearing acuity.

As noted in the Introduction, the RO initially denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for bilateral hearing loss on the basis 
that new and material evidence had not been submitted since 
the claim had been denied by the Board in 1993.  However, in 
a May 2001 rating decision the RO denied service connection 
for hearing loss on a de novo basis, without addressing the 
issue of whether new and material evidence had been 
submitted.  In a May 2002 supplemental statement of the case 
the RO found that new and material evidence had been 
submitted, and denied service connection for hearing loss 
based on the substantive merits of the veteran's claim.  

Regardless of the RO's findings regarding new and material 
evidence, the Board is precluded from considering the 
substantive merits of the veteran's claim in the absence of 
its own independent finding that new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001). 

In the interest of clarity, the Board will initially address 
the applicability of the VCAA to the veteran's claim.  The 
Board will then move on to a review of the law and 
regulations which are relevant to this case.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 C.F.R. § 
3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the RO provided the veteran a statement of the 
case in February 2002 and a supplemental statement of the 
case in May 2002.  In those documents the RO informed the 
veteran of the provisions of the VCAA in terms of VA's duty 
to notify him of the evidence needed to substantiate his 
claim and the relative obligations of the veteran and VA in 
developing the relevant evidence.  The RO informed the 
veteran that he is responsible for identifying evidence that 
is relevant to his claim, and that on providing that 
information VA would obtain the evidence on his behalf.

The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  Following 
certification of his appeal to the Board, the veteran 
submitted additional medical opinions in support of his 
claim.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

As alluded to above, the statutory duty to assist does not 
come into play until a claim has been reopened.  See 
38 U.S.C.A. § 5103A.

With respect to more general due process considerations, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2002).  Most recently, 
the veteran's representative submitted an informal hearing 
presentation in April 2003.

Relevant law and regulations

Finality/new and material evidence 

When a claim is disallowed by the Board and is not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1992).  The claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board notes that subsequent to the initiation of the 
veteran's most recent claim in February 2000, the regulation 
pertaining to new and material evidence was revised.  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R § 3.156 (2002)).  The revised regulation, 
however, applies only to claims filed on or after August 29, 
2001.  Because the veteran's claim was filed prior to August 
2001, his claim will be adjudicated pursuant to the law and 
regulation previously in effect.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2002).

Analysis

New and material evidence

The Board's April 1993 decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The Board must therefore look 
to the evidence which was subsequently added to the record to 
determine whether such is new and material and serves to 
reopen the claim of entitlement to service connection for 
hearing loss. 

The evidence of record when the Board denied service 
connection for hearing loss in April 1993 consisted of the 
veteran's service medical records, a November 1991 medical 
opinion indicating that his hearing loss could be consistent 
with noise exposure, the report of a March 1992 VA 
examination showing that he had a hearing loss disability as 
defined in 38 C.F.R. § 3.385, and the veteran's own 
statements.  

The evidence received subsequent to the April 1993 decision 
includes four medical opinions indicating that the veteran's 
hearing loss was caused by noise exposure in service, as well 
as two VA medical opinions showing that his hearing loss was 
not caused by any disease or injury in service.  The medical 
opinions which are supportive of the veteran's claim are new, 
in that the evidence of record in April 1993 did not include 
a definitive medical opinion regarding the etiology of his 
hearing loss.  These medical opinions are also material 
because they bear directly and substantially on the issue on 
appeal, that being whether the veteran's hearing loss is 
related to service.  The Board finds, therefore, that 
evidence that is both new and material has been submitted, 
and the claim of entitlement to service connection for 
hearing loss is reopened.



Procedural concerns

At this juncture, immediately after a claim has been 
reopened, the posture of the case changes somewhat.  Before 
addressing the merits of the claim on a de novo basis, the 
Board must ensure that certain procedural steps have been 
satisfied.  

(i.)  Bernard considerations

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  See Curry v. Brown, 7 Vet. App. 59, 
67 (1994).  

As noted above, although the RO initially denied the 
veteran's attempt to reopen his claim based on a perceived 
lack of new and material evidence, subsequently the RO 
conducted a de novo adjudication of the veteran's claim in 
the May 2001 rating decision and the May 2002 supplemental 
statement of the case.  The RO has also provided the veteran 
with the laws and regulations pertaining to service 
connection, and the veteran and his representative submitted 
arguments and evidence on that issue, rather than strictly on 
the matter of submission of new and material evidence.  The 
Board further finds, therefore, that it may consider the 
substantive merits of the claim for service connection 
without prejudice to the veteran.

(ii.)  Duty to assist

The Board has determined that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for hearing loss.  As discussed above, at this 
point the Board must determine whether VA's statutory duty to 
assist the veteran in the development to his claim has been 
fulfilled.

The statute and regulation provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records, 
and he has submitted several private medical opinions in 
support of his claim.  The RO also provided him a VA 
audiometric examination in April 2001, and obtained a medical 
opinion from a VA audiologist regarding a nexus between noise 
exposure in service and the currently diagnosed hearing loss.  
The report of the audiometric examination and the medical 
opinion reflect that the audiologists reviewed the veteran's 
medical records, recorded his past medical history, noted his 
current complaints, conducted an examination, and rendered 
appropriate diagnoses and opinions.  

The veteran's representative has requested the Board to 
obtain an independent medical expert (IME) opinion regarding 
a relationship between the veteran's hearing loss and in-
service disease or injury.  

The Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2002).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).

On reviewing the evidence now of record, however, the Board 
finds that the case does not present a question of such 
medical complexity or controversy to warrant obtaining the 
opinion of an independent medical expert.  See 38 U.S.C.A. 
§ 7109.  The veteran has submitted multiple medical opinions 
in support of his contention.  There are also medical 
opinions which do not support the claim.  The positions of 
various health care providers for and against the veteran's 
claim have been clearly articulated, and afford the Board an 
understanding of the medical question involved.  

It is the Board's responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104(a).  Adding yet another medical 
opinion to the file would not add significantly to the 
information now of record.  To the extent that the veteran's 
representative is seeking another opinion in the hopes that 
it might be favorable to the claim,
see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [holding 
that VA has no duty to conduct a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].  To the extent that 
the representative wishes an IME to have the "final say" as 
to the outcome of this appeal, adjudication of the claim is 
the Board's responsibility, not that of an IME.    

The Board has determined, therefore, that an independent 
medical opinion is not required prior to adjudication of the 
veteran's appeal.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Standard of review

Having concluded that the veteran's claim is reopened and 
that additional development need not be undertaken, the Board 
must evaluate the claim in light of all the evidence, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board finally notes that the Justus presumption of 
credibility, which was applicable in connection with its new 
and material analysis, no longer attaches at this stage of 
the analysis.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence]. 

Factual background

The veteran's service medical records disclose that 
audiometric testing in May 1952 showed puretone thresholds 
above 20 decibels at 4000 and 8000 Hertz.  Audiometric 
testing was again conducted in May 1954, and again showed 
puretone thresholds above 20 decibels at 4000 and 8000 Hertz 
in both ears.  According to the evidence provided by the 
veteran, he participated in the study of jet engine noise 
from May to October 1954.  In that study he was exposed to 
jet engine noise on a regular basis, while taking 
measurements of the loudness of the noise.

Audiometric testing was again conducted in July 1954, which 
showed the veteran's hearing acuity to be within normal 
limits at all Hertz levels.  None of the puretone thresholds 
exceeded 10 decibels, and the veteran did not register any 
complaints regarding difficulty hearing.  In conjunction with 
his October 1954 separation examination he did not report any 
difficulty hearing, but audiometric testing was not then 
conducted.  His hearing acuity was measured by the whispered 
voice test, which showed his hearing to be normal.

The initial documentation of the veteran having a hearing 
loss occurred in May 1990.  

During an April 1992 VA examination the veteran reported 
experiencing a gradual decrease in his ability to hear since 
participating in the study of jet engine noise in service.  
In conjunction with an April 2001 VA examination he stated 
that the hearing loss began one month prior to his separation 
from service.  He also reported occupational noise exposure 
while working as a game warden for 12 years, and recreational 
noise exposure from firearms.  

Decision on the merits

The facts in this case, reported immediately above, are not 
in substantial dispute.  The reports of March 1992 and April 
2001 VA audiology examinations establish that the veteran has 
bilateral hearing loss as defined in 38 C.F.R. § 3.385.  The 
evidence also establishes that he was exposed to jet engine 
noise while in service, while participating in a study of the 
effects of such exposure on hearing acuity.  
His claim is, therefore, supported by a current medical 
diagnosis of disability and evidence of in-service injury.  
Hickson elements (1) and (2) are accordingly met.  The issue 
under contention is whether the currently diagnosed hearing 
loss is etiologically related to the in-service noise 
exposure.

With respect to Hickson element (3), medical nexus, the Board 
is presented with a question which is essentially medical in 
nature, that is: what is the relationship, if any between the 
veteran's current bilateral hearing loss and his military 
service, including exposure to jet engine noise?

For the sake of convenience, the Board has grouped the 
medical evidence into those opinions which support the 
veteran's claim and those which do not.

(i.)  Favorable opinions

The evidence that supports the veteran's contentions includes 
a November 1991 report from A.J.P., M.D. , an 
otolaryngologist, indicating that the veteran had 
sensorineural hearing loss that could be consistent with 
noise exposure.  Based on the veteran's report of having been 
exposed to jet engine noise while in service, in a June 2002 
opinion Dr. P. stated that the veteran's hearing loss was 
consistent with the type of noise exposure described by the 
veteran, and that the hearing loss was at least as likely as 
not related to the noise exposure in service.    

In a November 2000 report E.N., M.D., stated that he was in 
service with the veteran and that he supervised the study of 
jet engine noise in which the veteran participated.  Dr. N. 
stated that he was board-certified in otolaryngology, and 
that he had practiced in that field for 41 years.  He 
provided the opinion that the sound levels to which the 
veteran was exposed in service were high enough to cause 
hearing loss.

The veteran also presented a June 2002 report from W.G.R., 
M.A., showing that the veteran had reported a very 
significant history of noise exposure while in the military 
in 1954.  Mr. R., an audiologist, found that the type of 
hearing loss demonstrated by the veteran was consistent with 
excessive noise exposure, that could be related to the noise 
exposure in 1954.  In a July 2002 opinion P.F., M.A., a 
certified audiologist, also found that the veteran's hearing 
loss was consistent with noise exposure, and that the hearing 
loss was at least as likely as not related to his military 
service.


(ii.)  Unfavorable opinions

Evidence against the veteran's claim of the report of a VA 
audiometric examination and a medical opinion from a VA 
audiologist.  The examiner in April 2001 summarized the 
testing performed on the veteran's hearing during service, 
which was found to be within normal limits, and in May 1990.  
The audiologist noted that there was no evidence of any 
hearing loss from the veteran's separation from service in 
October 1954 until May 1990.  Based on review of the medical 
records, the audiologist provided the opinion that the 
veteran's hearing loss occurred after his separation from 
service and was more likely than not due to occupational and 
recreational noise exposure.  

A VA audiologist in January 2002 interviewed the veteran and 
reviewed the evidence in the claims file, including the 
service medical records, the previous audiometric testing, 
and the veteran's statements regarding the cause of his 
hearing loss.  The audiologist noted that on separation from 
service and for many years thereafter the veteran had found 
his hearing sensitivity to be sufficient for work and daily 
activities, and that there was no documentation of a hearing 
loss prior to May 1990.  Based on review of the evidence of 
record, the audiologist found that the veteran's hearing loss 
was acquired after his separation from service.

(iii.) Discussion

In this case there is probative evidence that supports the 
veteran's position that noise exposure in service caused his 
current bilateral hearing loss, and probative evidence that 
refutes the veteran's contention that his hearing loss was 
caused by the noise exposure in service.  

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). However, the record 
on appeal contains a number of relevant medical opinions that 
have been submitted by the veteran or obtained by the RO.  By 
law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). 
However, consistent with its holding in Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated:

The probative value of medical opinion evidence is based 
on the 
medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the 
data, and the medical conclusion 
that the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of 
the adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App 362, 
367 (2001). 

The evidence submitted by the veteran includes the opinions 
of two otolaryngologists, although only one of the 
otolaryngologists apparently examined the veteran.  "The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 472 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Because of 
their more advanced training, the Board places greater weight 
on the findings and opinions of the medical doctors in this 
case than it does on those of the audiologists.

The medical opinions showing that the hearing loss was not 
related to service were provided by audiologists, not medical 
doctors.  The opinions of the otolaryngologists, because they 
have additional training and expertise, are more probative 
than the opinions of the VA audiologists.  

Boiled down to its essence, the favorable medical opinion 
evidence consists of reports which indicate that the 
veteran's current hearing loss is related to noise exposure 
during service.  This evidence, in particular the report of 
Mr. R., indicates that the type of hearing loss which is 
clinically present is consistent with noise exposure.

The evidence against the veteran's claim, in essence, 
indicates that the veteran's hearing loss is not consistent 
with in-service noise exposure.  The VA audiologists pointed 
out that the veteran's hearing did not appear to be affected 
in service or for many years thereafter.  This conclusion is 
congruent with the veteran's medical history, which shows 
that not only did the veteran not have any hearing loss 
following his in-service noise exposure, he had no documented 
hearing loss until May 1990, more than 35 years following his 
separation from service.  

In this connection, the Board observes in passing that the 
veteran has contended that his hearing loss was gradual.  The 
Court has observed that hearing loss that is due to noise 
exposure does not progress following cessation of the noise 
exposure.  Godfrey, 8 Vet. App. at 116 [citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, 
Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th 
ed. 1991)].  

After having carefully considered the matter, the Board is of 
the opinion that these conflicting approaches to the question 
of whether in-service noise exposure led to hearing loss 
cannot be reconciled.  In the Board's opinion, the evidence 
for and against the veteran's claim on entitlement to service 
connection for bilateral hearing loss is in relative 
equipoise.  Under the circumstances, the benefit of the doubt 
rule is for application.  Accordingly, the Board finds that 
Hickson element (3), medical nexus, has been satisfied.  

In summary, the evidence shows that the veteran was exposed 
to jet engine noise in service and that he now has a 
bilateral hearing loss disability.  Further, applying the 
benefit of the doubt rule, a medical nexus has been 
established.  Since all three required Hickson elements have 
been met, service connection is granted. 


ORDER

Service connection for bilateral hearing loss is granted.




______________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

